Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to a method of manufacturing a cathode active material non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.
Reasons for Allowance
Claims 7, 8, and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Sun (Novel Core-Shell Structured Li (Ni0.8Co0.2)0.8(Ni0.5Mn0.5)0.2O2 via Co-precipitation as Positive Electrode Material for Lithium Secondary Batteries) and Lee (Synthetic optimization of Li[Ni1/3Co1/3Mn1/3] via co-precipitation).
Sun discloses spherical secondary particles of the claimed composition which are formed from primary particles. Lee discloses that secondary particle size and tap density can be optimized by choosing pH to be within a certain range. However, neither Sun nor Lee disclose the secondary particle size distribution, the specific surface area of the secondary particles and structure of secondary particles as instantly claimed in claim 7. No fair reason can be found to modify the prior art of record to have the entirety of claim 7.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726